              Case 3:20-cv-00170-AC         Document 1           Filed 01/30/20   Page 1 of 7




Brian T. Kiolbasa, OSB No. 112890
kiolbasab@lanepowell.com
LANE POWELL PC
601 SW Second Avenue, Suite 2100
Portland, Oregon 97204-3158
Telephone: 503.778.2100
Facsimile: 503.778.2200

Attorneys for Plaintiffs




                                 UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                        PORTLAND DIVISION




SCI COLLABORATION, LLC, a Florida
limited liability company, NIKKI BUZZETTA,
and KEN LUNA,                                                   Case No. __________

                                        Plaintiffs,
                                                                COMPLAINT
         v.
                                                                (Breach of Contract)
SPORTS CAR INTERNATIONAL, LLC, an
Oregon limited liability company, and JOHN
MICHIAL SCHUMATE,

                                     Defendants.

         Plaintiffs SCI Collaboration, LLC, Nikki Buzzetta, and Ken Luna (collectively

“plaintiffs”) file this Complaint against defendants Sports Car International, LLC, and John

Michial Schumate (collectively, “defendants”), and allege as follows:

                                                 PARTIES

         1.        Plaintiff SCI Collaboration, LLC (“SCI Collaboration”) is a Florida limited liability

company. None of SCI Collaboration’s members are residents of Oregon.


PAGE 1 -           COMPLAINT

                                                 LANE POWELL PC
                                       601 SW SECOND AVENUE, SUITE 2100
444444.2959/7952649.1                    PORTLAND, OREGON 97204-3158
                                           503.778.2100 FAX: 503.778.2200
              Case 3:20-cv-00170-AC         Document 1           Filed 01/30/20   Page 2 of 7




         2.        Plaintiff Nikki Buzzetta is a member of SCI Collaboration, and is a resident of

Florida.

         3.        Plaintiff Ken Luna is a member of SCI Collaboration, and is a resident of Texas.

         4.        Defendant Sports Car International, LLC (“SC International”), is an Oregon limited

liability company. On information and belief, all of SC International’s members are residents of

Oregon.

         5.        Defendant John Michial Shumate is a member of SC International, and is a resident

of Oregon.

                                     JURISDICTION & VENUE

         6.        This Court has original jurisdiction under 28 U.S.C. § 1332(a), as each plaintiff is

a resident of a different state than each defendant, and the matter in controversy exceeds $75,000.

         7.        Venue is proper pursuant to 28 U.S.C. § 1391(b)(1), because defendants reside in

this judicial district, and under 28 U.S.C. § 1391(b)(2), because a substantial part of the events or

omissions giving rise to the claim occurred in this judicial district.

                                      STATEMENT OF FACTS

         8.        On or about March 22, 2019, SCI Collaboration, through its members,

Ms. Buzzetta and Mr. Luna, entered into a Joint Collaboration Agreement with SC International,

acting through one of its members, John Michial Shumate.

         9.        Under the Joint Collaboration Agreement, among other terms, SCI Collaboration

agreed to provide funding to SC International to support SC International’s international business

dealings.

         10.       Thereafter, pursuant to the Joint Collaboration Agreement, SCI Collaboration

deposited $1,000,000 into SC International’s bank account.

         11.       Later in 2019, disagreements arose concerning SC International’s performance of

its obligations under the Joint Collaboration Agreement. In particular, plaintiffs learned that

defendants had misused the funds provided by SCI Collaboration, and after being questioned about


PAGE 2 -           COMPLAINT

                                                 LANE POWELL PC
                                       601 SW SECOND AVENUE, SUITE 2100
444444.2959/7952649.1                    PORTLAND, OREGON 97204-3158
                                           503.778.2100 FAX: 503.778.2200
             Case 3:20-cv-00170-AC          Document 1           Filed 01/30/20   Page 3 of 7




the misuse, defendants misrepresented the status and nature of defendants’ international business

dealings.

         12.       In or about July 2019, SC International repaid $250,000 of SCI Collaboration’s

$1,000,000 deposit. However, the parties continued to disagree regarding SC International’s

performance, defendants’ retention of the balance of the funds, and the legitimacy of defendants’

business dealings.

         13.       On or about December 30, 2019, the parties entered into a Termination and Release

Agreement, a copy of which is attached hereto as Exhibit 1. Among other terms, the parties agreed

to terminate the Joint Collaboration Agreement, and defendants agreed to pay the sum of $750,000

to plaintiffs within 15 business days of December 30, 2019.

         14.       To date, defendants have not made the $750,000 payment as required under the

Termination and Release Agreement.

                                    FIRST CLAIM FOR RELIEF

                                          (Breach of Contract)

         15.       Plaintiffs incorporate by reference the allegations contained in paragraphs 1-14 as

though fully set forth herein.

         16.       Under the Termination and Release Agreement, defendants agreed to pay $750,000

to plaintiffs within 15 business days of December 30, 2019.

         17.       Accounting for weekends and federal holidays, defendants’ payment was due to

plaintiffs not later than January 23, 2020.

         18.       Defendants have failed and refused to pay the $750,000 sum due under the

Termination and Release Agreement.

                                       PRAYER FOR RELIEF

         Based on the foregoing, plaintiffs pray for a judgment against defendants, jointly and

severally, as follows:

                   a.     The principal amount of $750,000;


PAGE 3 -           COMPLAINT

                                                 LANE POWELL PC
                                       601 SW SECOND AVENUE, SUITE 2100
444444.2959/7952649.1                    PORTLAND, OREGON 97204-3158
                                           503.778.2100 FAX: 503.778.2200
             Case 3:20-cv-00170-AC          Document 1           Filed 01/30/20   Page 4 of 7




                   b.      Prejudgment interest at the statutory rate on the above sum from January 23,

         2020, until the date judgment is entered;

                   c.      Post-judgment interest at the statutory rate from the date judgment is entered

         until paid; and

                   d.      For such further relief as the Court deems just.

         DATED: January 30, 2020
                                                   LANE POWELL PC



                                                   By s/ Brian T. Kiolbasa
                                                       Brian T. Kiolbasa, OSB No. 112890
                                                       kiolbasab@lanepowell.com
                                                       Telephone: 503.778.2100
                                                       Facsimile: 503.778.2200
                                                   Attorneys for Plaintiffs




PAGE 4 -           COMPLAINT

                                                 LANE POWELL PC
                                       601 SW SECOND AVENUE, SUITE 2100
444444.2959/7952649.1                    PORTLAND, OREGON 97204-3158
                                           503.778.2100 FAX: 503.778.2200
Case 3:20-cv-00170-AC                Document 1       Filed 01/30/20     Page 5 of 7




                         TERMINATION AND RELEASE AGREEMENT

      Sports Car International LLC, an Oregon limited liability company ("SCI"),
and John Michial Shumate, on the one hand (together, the "Group A Parties"); and
SCI Collaboration, LLC, a Florida limited liability company ("SCIC"), Nicole
Buzzetta, and Ken Luna, on the other hand (together, the "Group B Parties"),
hereby enter into thi~ Termination and Release Agreement (this "Release
Agreement"), effective J..)f t!Lm bLy- '3o, .:i.o I 'J.

                                         Background

      SCI and SCIC entered into a Joint Collaboration Agreement dated March 22,
2019 (the "Agreement"). Certain disagreements have arisen relating to the
Agreement. In this Release Agreement, SCI and SCIC terminate the Agreement,
and the Group A Parties and the Group B Parties release one another from all
claims.

                                          Agreement

          1.        Termination. The Agreement is hereby terminated.

       2.    Payment. In consideration of the releases below, the termination of the
Agreement above, and other valuable considerations, the sufficiency of which is
hereby confessed and agreed to, SCI shall pay $750,000 to SCIC within fifteen
business days after this Agreement is executed, according to the payment
instructions attached as Exhibit A

       3.    Group A Parties' Release. Each Group A Party, on behalf of itself and
its respective present and former parent, subsidiary, and affiliated entities, and
each of their respective present and former employees, officers, directors,
shareholders, members, managers, agents, representatives, heirs, successors, and
assigns (collectively, "Representatives"), hereby releases, waives, and forever
discharges the Group B Parties and their Representatives of and from any and all
actions, causes of action, suits, losses, liabilities, rights, debts, dues, sums of money,
accounts, reckonings, obligations, costs, expenses, liens, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances, trespasses,
allegations of fraud or misrepresentation, damages, judgments, extents, executions,
claims, and demands of every kind and nature whatsoever, whether now known or
unknown, foreseen or unforeseen, matured or unmatured, suspected or
unsuspected, in law or equity (collectively, "Claims"), that any Group A Party (or its
Representatives) ever had, now have, or later can, will, or may have against any
Group B Party (or its Representatives) for, upon, or by reason of any matter, cause,

                                                       TERMINATION AND RELEASE AGREEMENT
040984/00001/l 0583 l 45v4




                                                                              Exhibit 1 - Page 1
Case 3:20-cv-00170-AC           Document 1        Filed 01/30/20      Page 6 of 7




or thing whatsoever from the beginning of time through the date of this Release
Agreement.

      4.     Group B Parties' Release. Each Group B Party, on behalf of itself and
its Representatives, hereby releases, waives, and forever discharges the Group A
Parties and their Representatives of and from any and all Claims that any Group B
Party (or its Representatives) ever had, now have, or later can, will, or may have
against any Group A Party (or its Representatives) for, upon, or by reason of any
matter, cause, or thing whatsoever from the beginning of time through the date of
this Release Agreement.

       5.     Unknown Claims. Each Party understands that it may later discover
Claims or facts that may be different from, or in addition to, those that it or any
other Party now knows or believes to exist regarding the subject matter of the
release above, and which, if known at the time of signing this Release Agreement,
may have materially affected this Release Agreement and such Party's decision to
enter into it and grant the release above. Nevertheless, each Party intends to fully,
finally, and forever settle and release all Claims that now exist, may exist, or
previously existed, as set forth above, whether known or unknown, foreseen or
unforeseen, or suspected or unsuspected, and the release given above is and will
remain in effect as a complete release, notwithstanding the discovery or existence of
such additional or different facts. Each Party hereby waives any right or Claim that
might arise as a result of such different or additional Claims or facts.

      6.    No Admission. This Agreement is a compromise of disputed claims. No
Party admits any allegation or claim by signing this Release Agreement.

       7.    Confidentiality. Each Party agrees to keep confidential and not
disclose to any third party the terms and conditions of settlement and of the
contents of this Release Agreement, the existence of this Release Agreement, the
subject matter of this Release Agreement, and any of the negotiations and
discussions that preceded the making of this Release Agreement (collectively
"Confidential Matters"), except as may be necessary to perform of effectuate any
term or provision of this Release Agreement or to comply with federal or state law
or a subpoena of a court of competent jurisdiction. If any of the foregoing exceptions
to confidentiality may be applied, the disclosing party will nevertheless use their
best efforts to seek confidential treatment of the Confidential Matters by any
receiving party. Each Party shall have all remedies available to it to enforce this
paragraph of the agreement including, but not limited to, specific performance.

       8.     Other. This Release Agreement will be effective only when executed by
all Parties. This Release Agreement is governed by the substantive laws of the State

                                                   TERMINATION AND RELEASE AGREEMBNT
040984/0000l/l0S83l4Sv4




                                                                           Exhibit 1 - Page 2
  Case 3:20-cv-00170-AC          Document 1       Filed 01/30/20     Page 7 of 7




of Oregon, without regard to conflicts-of-laws principles. Any dispute arising out of
or relating to this Release Agreement will be resolved exclusively by the courts
located in Clackamas, Oregon. This Release Agreement, and each of its terms and
provisions, may be amended, modified, waived, or supplemented only by an
agreement in writing signed by each Party. This Release Agreement may be
executed in counterparts, each of which is deemed an original, but all of which
constitute one and the same agreement. Signatures delivered electronically are
effective as originals. This Release Agreement constitutes the sole and entire
agreement of the Parties with respect to its subject matter and supersedes (and
each Party hereby disclaims reliance upon) any and all prior and contemporaneous
understandings, agreements, representations, and warranties, both written and
oral, with respect to such subject matter.

GROUP A PARTIES:                           GROUP B PARTIES:




                                                   TERMINATION AND RELEASE AGREEMENT
040984/00001/10583145v4




                                                                           Exhibit 1 - Page 3
